Motion by appellants to stay the enforcement of the default judgment herein, pending their appeal from an order, made on reargument, vacating the default on stated conditions. The motion is granted on the following conditions: (1) that, within 10 days after entry of the order hereon, appellants shall file an undertaking for $1,000, with corporate surety, to pay all damages which respondent may suffer by reason of this stay and to pay the costs on this appeal in the event that the judgment be affirmed or the appeal be dismissed; (2) that appellants shall submit to an examination before trial at a time mutually agreed upon or on 10 days’ written notice; and (3) that appellants perfect and be ready to argue or submit the appeal at the February Term, beginning January 28, 1963; appeal ordered on the calendar for said term. The record and appellants’ briefs must be served and filed on or before December 28, 1962. Beldock, P. J., Brennan, Hill and Hopkins, JJ., concur; Rabin, J., not voting.